      Case: 1:19-cv-01100-SO Doc #: 50 Filed: 05/05/20 1 of 2. PageID #: 664



                      IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF OHIO, EASTERN DIVISION

SCOTT OBERG and WILLIAM WUNSCH                      )
                                                    )
       On behalf of themselves and all              )       Case No.: 1:19-cv-01100
       others similarly-situated                    )
                                                    )       JUDGE SOLOMON OLIVER, JR
                              Plaintiffs,           )
                v.                                  )
                                                    )
INPAX SHIPPING SOLUTIONS INC.;                      )
INSS, LLC;                                          )
INPAX FINAL MILE DELIVERY INC.; and                 )
LEONARD WRIGHT                                      )
                                                    )
                              Defendants.           )


   UNOPPOSED MOTION TO CONTINUE TELEPHONIC STATUS CONFERENCE


       NOW COME Defendants, Inpax Shipping Solutions Inc., INSS, LLC, Inpax Final Mile

Delivery Inc., and Leonard Wright (collectively, “Defendants”), by and through their attorneys

Kaufman Dolowich & Voluck, LLP, and in support of their Unopposed Motion to Continue the

Telephonic Status Conference currently scheduled for May 11, 2020, state as follows:

       1.       There is currently a telephonic status conference scheduled for May 11, 2020 at

11:00 a.m. to discuss an updated discovery schedule and the possibility of alternative dispute

resolution.

       2.       Defense Counsel currently has an all-day mediation scheduled for May 11, 2020

and will not be able to participate in the scheduled May 11, 2020 telephonic status conference.

       3.       Defense Counsel has conferred with Plaintiffs’ Counsel and he does not oppose

the requested continuance.
         Case: 1:19-cv-01100-SO Doc #: 50 Filed: 05/05/20 2 of 2. PageID #: 665




4.        To assist in coordinating a new date for the telephonic status conference, counsel for the

parties are mutually available on May 13, May 15, May 18, and May 21, 2020.


Dated: May 5, 2020                                     Respectfully submitted,

                                                       KAUFMAN DOLOWICH & VOLUCK, LLP

                                                       /s/ Stefan R. Dandelles
                                                       Attorneys for Defendants Inpax Shipping
                                                       Solutions Inc.; INSS, LLC; Inpax Final Mile
                                                       Delivery Inc.; and Leonard Wright
Stefan R. Dandelles, (admitted pro hac vice)
Aaron Solomon, (admitted pro hac vice)
Jean Y. Liu, (admitted pro hac vice)
Kaufman Dolowich & Voluck, LLP
135 S. LaSalle St., Ste. 2100
Chicago, Illinois 60603
Phone: (312) 759-1400
Fax: (312) 759-0402
sdandelles@kdvlaw.com
asolomon@kdvlaw.com
jliu@kdvlaw.com
4812-3385-5675, v. 1




                                                  2
